Citation Nr: 1747210	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-11 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1984 to February 1987 and from April 1989 to July 1993, to include service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO.  

This matter was originally before the Board in April 2015, where the Veteran's claim was reopened upon submission of new and material evidence and remanded for additional development.  The Veteran's claim was subsequently remanded by the Board again in November 2015, June 2016, and June 2017.  It has since been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's right knee disability was not caused or aggravated by military service.


CONCLUSION OF LAW

The criteria for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Pond v. West, 12 Vet. App 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, certain chronic disabilities (such as arthritis) that become manifest to a degree of 10 percent within one year from the date of termination of such service shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309; see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The Veteran filed his initial service connection claim for a disability of the right knee in September 1993, asserting that he injured his knee when he was struck by a rod from a tire machine while in Saudi Arabia.  The Veteran's claim was denied by the RO in a rating decision dated January 1994.  As noted in the Introduction of this decision, the Veteran's claim was reopened by the Board in April 2015.  For the reasons that follow, the Board finds that service connection is not warranted. 

VA treatment records note the Veteran as reporting knee pain in April 2010.  A January 2011 magnetic resonance image (MRI) of the Veteran's right knee revealed a torn meniscus.  Upon VA examination in July 2017, the examiner confirmed the 2011 diagnosis of a meniscal tear, as well as noting a 2015 diagnosis of degenerative arthritis.  Thus, the Veteran has a right knee disability for service connection purposes.  The remaining question is whether the right knee disability is related to the Veteran's military service.  

While the Board acknowledges the Veteran's competent statements that he injured his right knee during his second period of active service, service treatment records do not reflect any right knee injury during the Veteran's active service.  Examination upon separation from service in May 1983 indicates normal lower extremities.  Indeed, while the Veteran was careful to note several in-service injuries and illnesses - including joint-related injuries of the back and finger - his report of medical history in connection with his separation examination is negative for any knee injury.  No treatment reports in the years immediately following service are of record. 

As arthritis is not shown to be present during service or in the year following separation from service in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2016).

The remaining evidence of record is silent for complaints of right knee pain until a private treatment record dated April 2010, where the Veteran complained of chronic pain in the right knee.  A VA treatment record the following month notes the Veteran as reporting occasional swelling and that he first injured his knee in service.  An X-ray report noted "patellar changes, otherwise negative."  The Veteran again complained of chronic knee pain in December 2011.  A January MRI confirmed a medial meniscus tear of the right knee and a small joint effusion.  A VA treatment record dated August 2015 also diagnosed mild degenerative joint disease. 

Upon Board remand, a December 2015 VA examiner was asked to address any relationship between the Veteran's assertion that he injured his knee in service and the current disability.  The Board notes for the record that the Veteran reported to the examiner that the condition began during in-service physical training, which was not the Veteran's original assertion when he filed his claim in September 1993.  Upon physical examination, the examiner confirmed the Veteran's meniscal tear, as well as noting frequent episodes of join locking, effusion, and pain.  The examiner, however, failed to provide an etiological opinion, stating insufficient documentation in the Veteran's service record to allow for a connection between any injury in service and the current right knee disability.  As such, an addendum opinion was provided in July 2016.  The examiner opined that it was less likely than not that the Veteran's right knee disability had any incurrence or beginning during his active duty service, explaining that the Veteran's records showed no treatment for a knee condition for 17 years following service.  

A follow-up addendum opinion was provided by the July 2016 VA examiner in January 2017.  In support of the previous opinion, the examiner again noted that the Veteran did not seek treatment for his right knee until many years after service, with no documentation of right knee issues during his active service.  The examiner further suggested that the Veteran's right knee disability was due to the Veteran's age and weight, explaining that the meniscus gets worn with age, causing it to tear easily.  The examiner noted that the Veteran was 46 when his meniscal tear was diagnosed in 2011, and that his body-mass index was 27.24 upon examination.  The examiner suggested that, had the Veteran torn his meniscus in service, there would have been an obvious inflammatory response, to include pain and swelling. 

Upon Board remand again in June 2017, an additional VA examination and opinion were afforded to the Veteran in July 2017.  The Veteran again reported that knee pain developed during physical training exercises in 1992 and that it has worsened over time.  The examiner confirmed the previous diagnoses of a meniscal tear and mild degenerative joint disease.  The examiner opined that the Veteran's right knee disability was less likely than not incurred in or caused by the claimed in-service injury since there was no documentation in the veteran's service records of a right knee injury or pain.

As there is no additional medical evidence in significant conflict with the findings of the VA examiners, the Board finds that the most probative evidence is against the claim.  While the Veteran has asserted that his disability existed since service and had been misdiagnosed in the years prior to his 2011 MRI, the evidence of record is silent for complaints to medical practitioners or treatment for right knee pain until 2010.  

The Board acknowledges the Veteran's assertion that he has right knee pain related to an in-service knee injury.   He is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau, 492 F.3d 1372.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the etiology of a right knee disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current right knee disability requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301.  

To the extent the Veteran asserts he has had right knee symptomatology, such as pain, since service the Board finds his statements to be lacking credibility.  First, the Veteran's report of injury has changed over the years from being hit with a rod in the knee to injuring the knee during physical training which calls into question the veracity of the history he has provided.  Second, and more importantly, at separation the Veteran was asked about joint problems he had during service.  He reported several orthopedic issues as a result of injuries as well as other problems, to include problems resulting after physical training, but made no mention of the right knee.  Had the Veteran experienced knee problems the Board expects that he would have documented those problems at that time as he did with other orthopedic issues.  These statements made in connection with medical evaluation during service are in conflict with his current statements in connection with a claim for compensation benefits.  In any event, the Board finds the medical opinions more probative than the Veteran's lay statements as the opinions were offered by medical professionals after examination of the Veteran and consideration of the history of the disability, and as the opinions, when taken as a whole, are supported by clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran's right knee disability was caused or aggravated by service.  Thus, the claim for service connection must be denied.  


ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


